

Exhibit 10.4
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (“Agreement”) made and entered
into effective as of December 31, 2015 (the “Amendment Date”) by and between
Calumet GP, LLC (the “Company”), a Delaware limited liability company, and F.
William Grube (the “Executive”).
WHEREAS, the Executive has previously served in the roles of President and/or
Chief Executive Officer of the Company and its predecessors from 1990 to 2015,
and following January 1, 2006 (the “Effective Date”), the Executive’s employment
relationship was governed by the original Employment Agreement, dated January 1,
2006 (the “Original Agreement”); and
WHEREAS, the Company desires to secure the continued employment of the Executive
in accordance herewith and the Executive is willing to be employed by the
Company on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual premises, covenants and
agreements set forth below, it is hereby agreed as follows:
1. Employment and Term.
(a)    Employment. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, in accordance with the terms and
provisions of this Agreement during the Employment Period (as defined below).
(b)    Term. Subject to earlier termination as provided in Section 5, the
initial term of the Executive’s employment under this Agreement shall commence
as of the Effective Date and shall continue until the fifth anniversary of the
Effective Date (such term as it may be earlier terminated or extended being
referred to hereinafter as the “Employment Period”). On the third anniversary of
the Effective Date, and on every anniversary of the Effective Date thereafter,
the Employment Period shall be deemed to be automatically extended to include an
additional period of twelve months past the previously established ending date
of the Employment Period, unless either party notifies the other of
non-extension at least ninety days prior to any such anniversary date.
2.    Duties and Powers of the Executive.
(a)    Duties. During the Employment Period the Executive shall serve as the
Executive Vice Chairman of the Company and as a member of the Board of Directors
(the “Board”) with such authority, duties, powers and responsibilities as are
normally attributable to such positions and with such other duties and
responsibilities as may be from time to time reasonably assigned to the
Executive by the Board.
(b)    Attention. Except as provided below, during the Employment Period the
Executive shall devote substantially all of his business time and efforts to the
business and affairs of the Company and, notwithstanding any provision to the
contrary in the limited liability agreement of the Company, use the Executive’s
best efforts to carry out such responsibilities faithfully and efficiently. It
shall not be considered a violation of the foregoing for the Executive to (i)
serve on industry, civic or charitable boards or committees, (ii) manage the
Executive’s personal investments, (iii) serve on the board of Legacy Resources,
and with the consent of the Board, serve on the boards of other businesses, and
(iv) from time to time (consistent with the historical work patterns of
Executive with Predecessor) work from remote locations in Indianapolis or
elsewhere so long as such activities or work patterns do not interfere with the
performance of the Executive’s duties in accordance with this Agreement. In no
event shall such activities or work patterns by the Executive be deemed to
interfere with the Executive’s duties hereunder until the Executive has been
notified in writing thereof by the Board and given a reasonable period in which
to cure such interference.



--------------------------------------------------------------------------------



3.    Place of Employment. The Executive’s principal place of employment
hereunder shall be at the Company’s principal executive offices in the greater
Indianapolis, Indiana area.
4.    Compensation.
(a)    Base Salary. During the Employment Period, beginning with the 2016
calendar year, the Executive’s annual base salary (“Annual Base Salary”) shall
be $454,363 payable in accordance with the Company’s general payroll practices;
provided, however that for each subsequent calendar year thereafter during the
employment period, the Annual Base Salary may be increased, but not decreased,
by such amount as may be determined by the Board or the Compensation Committee
thereof.
(b)    Annual and Long-Term Incentive Arrangements. For his services during the
Employment Period, the Executive shall be eligible to earn annual and long-term
compensation under such incentive plans, programs, contracts, or other
arrangements (cash, equity, phantom or other) of the MLP as may from time to
time be made available to other executive officers of the Company.
(c)    Retirement and Welfare Benefit Plans. During the Employment Period, the
Executive shall be eligible to participate in all savings, retirement and
welfare benefit plans, practices, policies and programs applicable generally to
employees and/or senior executives of the Company, subject to meeting the
general eligibility requirements of such plans or programs.
(d)    Expenses. The Company shall promptly reimburse the Executive for all
reasonable business expenses, including those for travel and entertainment,
properly incurred by the Executive in the performance of his duties hereunder in
accordance with policies established from time to time by the Company.
(e)    Fringe Benefits and Perquisites. During the Employment Period, the
Executive shall be entitled to receive fringe benefits and perquisites in
accordance with the plans, practices, programs and policies of the Company from
time to time in effect, and which are commensurate with the Executive’s
position.
(f)    Automobile. During the Employment Period, the Company shall provide the
Executive with the use of an automobile, for personal and business use
(including vehicle property damage and liability insurance in appropriate
amounts) of generally the same quality and on the same terms and conditions as
the Predecessor provided the Executive with the use of an automobile.
5.    Termination of Employment.
(a)    Death or Disability. The Executive’s employment shall terminate upon the
Executive’s death or, at the election of the Board or the Executive, by reason
of his Disability (as defined below) during the Employment Period. For purposes
of this Agreement, Disability shall mean Executive’s substantial inability to
perform his duties under this Agreement by reason of mental or physical
incapacity for 90 consecutive calendar days during the Employment Period;
provided, that the Company shall not have the right to terminate Executive’s
employment for Disability if (i) in the opinion of a qualified physician
reasonably acceptable to the Company that is delivered to the Company within 30
days of the Company’s delivery to the Executive of a Notice of Termination (as
defined below), it is reasonably likely that the Executive will be able to
resume the Executive’s duties on a regular basis within 90 days of the Notice of
Termination and (ii) the Executive does resume such duties within such time.
(b)    By the Company for Cause. The Company may terminate the Executive’s
employment during the Employment Period for Cause (as defined below). For
purposes of this Agreement, “Cause” shall mean:
(1)    the Executive’s willful and continuing failure (excluding as a result of
Executive’s mental or physical incapacity) to perform, the Executive’s duties
and responsibilities with the Company;



--------------------------------------------------------------------------------



(2)    the Executive’s having committed any act of material dishonesty against
the Company or any of its affiliates (including theft, misappropriation,
embezzlement, forgery, fraud, or willful and intentional falsification of
records or misrepresentation);
(3)    the Executive’s willful and continuing material breach of this Agreement;
(4)    the Executive’s having been convicted of, or having entered a plea of
nolo contendre to any felony; or
(5)    the Executive’s having been the subject of any final and non-appealable
order, judicial or administrative, obtained or issued by the Securities and
Exchange Commission, for any securities violation involving fraud, including,
for example, any such order consented to by the Executive in which findings of
facts or any legal conclusions establishing liability are neither admitted nor
denied.
For purposes of this Section 5(b), no act or failure to act by Executive shall
be considered “willful” unless committed or omitted in bad faith and without a
reasonable belief that the act or failure to act was in the best interests of
the Company. In addition, no act or failure to act that otherwise may be deemed
to constitute Cause under clauses (1) or (3) above shall be deemed to constitute
Cause if such act or failure to act is corrected prior to the Date of
Termination (as defined below) specified in the Notice of Termination (as
defined below) given in respect thereof.
(c)    By the Company without Cause or by the Executive without Good Reason.
Notwithstanding any other provision of this Agreement, the Company, by action of
the Board, may (subject to the provisions of Section 6(a)) terminate the
Executive’s employment other than for Cause during the Employment Period and the
Executive may similarly terminate his employment for other than Good Reason
during the Employment Period.
(d)    By the Executive for Good Reason. The Executive may terminate his
employment during the Employment Period for Good Reason (as defined below). For
purposes of this Agreement, “Good Reason” shall mean the occurrence, without the
written consent of the Executive, of any one of the following acts by the
Company, or failures by the Company to act, unless such act or failure to act is
corrected prior to the Date of Termination (as defined below) specified in the
Notice of Termination (as defined below) given in respect thereof:
(1)    any material breach by the Company of this Agreement;
(2)    any requirement by the Company that the Executive relocate outside of the
metropolitan Indianapolis area;
(3)    failure of any successor to assume this Agreement not later than the date
as of which it acquires substantially all of the equity, assets or business of
the Company;
(4)    any material reduction in the Executive’s title, authority,
responsibilities, or duties (including a change that causes the Executive to
cease being a member of the Board or reporting directly and solely to the
Board); or
(5)    the assignment to the Executive of any duties materially inconsistent
with his duties as the Chief Executive Officer of the Company.
Unless the Executive gives written notice to the Board of any act or omission to
act constituting Good Reason hereunder within 12 months of the date the
Executive becomes aware of such act or omission, such act or failure to act
shall not constitute a Good Reason event for purposes of this Agreement.
(e)    Waiver and Release. Notwithstanding anything in this Agreement to the
contrary, the Executive shall not be entitled to any severance payments or
vesting of benefits under Section 6(a) of this Agreement unless the Executive
signs and does not revoke a waiver and release agreement substantially similar
to that in Attachment A hereto.



--------------------------------------------------------------------------------



(f)    Notice of Termination. During the Employment Period, any purported
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto (or, if by mutual agreement by a joint written agreement) in
accordance with Section 15(b). For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
(g)    Date of Termination. “Date of Termination”, with respect to any purported
termination of the Executive’s employment during the Employment Period, shall
mean the date specified in the Notice of Termination (which, in the case of a
termination by the Company for reasons other than Cause or for Cause under
clauses (1) and (3) of Section 5(b), or a termination by the Executive shall not
be less than 30 days from the date such Notice of Termination is given).
6.    Obligations of the Company Upon Termination.
(a)    Termination by the Company Other than for Cause, Death or Disability or
Termination by the Executive for Good Reason. During the Employment Period, if
the Company shall terminate the Executive’s employment other than for Cause,
death or Disability or the Executive shall terminate his employment for Good
Reason, then, subject to Sections 5(e) and 6(d) as soon as practicable following
the date the Executive’s waiver and release under Section 5(e) becomes
nonrevocable, the Company shall pay to the Executive the amounts described in
this Section 6 and the Executive shall become vested in all MLP incentive awards
granted to the Executive by the Company as provided below.
(6)    Lump Sum Payment. The Company shall pay to the Executive a lump sum
amount in cash equal to three times the Executive’s Annual Base Salary then in
effect.
(7)    Accrued Obligations. The Company shall pay the Executive a lump sum
amount in cash equal to the sum of (A) the Executive’s earned Annual Base Salary
through the Date of Termination to the extent not theretofore paid, (B) an
amount equal to any MLP incentive awards payable in cash with respect to fiscal
years ended prior to the year that includes the Date of Termination to the
extent not theretofore paid, and (C) an amount in respect of the Executive’s
participation in any MLP plans, programs, contracts, or other arrangements that
may result in a cash payment to the Executive in respect of his services to the
Company for the fiscal year that includes the Date of Termination equal to 100%
of the maximum amount that could be earned by the Executive under such
arrangement multiplied by a fraction, the numerator of which shall be the number
of days from the beginning of such fiscal year to and including the Date of
Termination and the denominator of which shall be 365. (The amounts specified in
clauses (A), (B) and (C) shall be hereinafter referred to as the “Accrued
Obligations”).
(8)    Accelerated Vesting and Payment of MLP Equity-Based Awards. All MLP
equity-based awards (including phantom awards) held by the Executive shall
immediately vest in full (at their target levels, if applicable) and become
fully exercisable or payable, as the case may be, as of the Date of Termination.
(b)    Termination by the Company for Cause or by the Executive Other than for
Good Reason. If the Executive’s employment shall be terminated for Cause during
the Employment Period, or if the Executive terminates his employment during the
Employment Period other than for Good Reason, the Company shall have no further
obligations to the Executive under this Agreement other than the Accrued
Obligations.
(c)    Termination due to Death or Disability. If the Executive’s employment
shall terminate by reason of death or Disability, the Company shall pay the
Executive or his estate, as the case may be, the Accrued Obligations. Such
payments shall be in addition to those rights and benefits to which the
Executive or his estate may be entitled



--------------------------------------------------------------------------------



under the relevant Company benefit plans or programs. In addition, all MLP
equity-based awards held by the Executive shall immediately vest and become
fully exercisable or payable, as the case may be, as of the Date of Termination.
(d)    Section 409A. If any payment under this Agreement would result in the
Executive being subject to the additional 20% tax provided by Section 409A of
the Internal Revenue Code, such payment shall be deferred until the first date
it would not be subject to Section 409A.
(e)    Delayed Payments. Any delay by the Company in paying any amount due the
Executive under this Agreement, including paragraph (d), shall bear interest at
the maximum nonusurious rate from the date such payment was due (disregarding
Section 409A) until paid.
(f)    Parachute Provisions. If any amount payable to or other benefit
receivable by the Executive pursuant to this Agreement is deemed to constitute a
Parachute Payment (as defined below), alone or when added to any other amount
payable or paid to or other benefit receivable or received by the Executive
which is deemed to constitute a Parachute Payment (whether or not under an
existing plan, arrangement or other agreement), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended, then, in addition to any other benefits to
which the Executive is entitled under this Agreement, the Executive shall be
paid by the Company an amount in cash equal to the sum of the excise taxes
payable by the Executive by reason of receiving Parachute Payments plus the
amount necessary to put the Executive in the same after-tax position (taking
into account any and all applicable federal, state and local excise, income or
other taxes at the highest applicable rates on such Parachute Payments and on
any payments under this Section 6(f)) as if no excise taxes had been imposed
with respect to Parachute Payments. The amount of any payment under this Section
6(f) shall be computed by a certified public accounting firm mutually and
reasonably acceptable to the Executive and the Company, the computation expenses
of which shall be paid by the Company. “Parachute Payment” shall mean any
payment deemed to constitute a “parachute payment” as defined in Section 280G of
the Internal Revenue Code of 1986, as amended.
7.    Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, plan,
program, policy or practice provided by the Company and for which the Executive
may qualify, nor shall anything herein limit or otherwise adversely affect such
rights as the Executive may have under any other contract or agreement entered
into after the Effective Date with the Company. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any
benefit, plan, policy, practice or program of, or any contract or agreement
entered into with the Company shall be payable in accordance with such benefit,
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.
8.    Full Settlement; No Mitigation. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other clam, right or action which the Company may have against the
Executive or others, provided that nothing herein shall preclude the Company
from separately pursuing recovery from the Executive based on any such claim. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts (including amounts for damages
for breach) payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment.
9.    Arbitration. Any dispute about the validity, interpretation, effect or
alleged violation of this Agreement (an “arbitrable dispute”) must be submitted
to confidential arbitration in Indianapolis, Indiana. Arbitration shall take
place before an experienced employment arbitrator licensed to practice law in
such state and selected in accordance with the rules of the Model Employment
Arbitration Procedures of the American Arbitration Association. Arbitration
shall be the exclusive remedy of any arbitrable dispute. Should any party to
this Agreement pursue any arbitrable dispute by any method other than
arbitration, the other party shall be entitled to recover from the party
initiating the use of such method all damages, costs, expenses and attorneys’
fees incurred as a result of the use of such method. Notwithstanding



--------------------------------------------------------------------------------



anything herein to the contrary, nothing in this Agreement shall purport to
waive or in any way limit the right of any party to seek to enforce any judgment
or decision on an arbitrable dispute in a court of competent jurisdiction. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts in Indianapolis, Indiana, for the purposes of any proceeding
arising out of this Agreement.
10.    Confidentiality. The Company agrees to provide the Executive, in the
course of his employment with the Company, with non-public privileged or
confidential information and trade secrets concerning the operations, future
plans and methods of doing business of the Company, its subsidiaries and
affiliates (“Proprietary Information”); and the Executive agrees that it would
be extremely damaging to the Company, its subsidiaries and affiliates if such
Proprietary Information were disclosed to a competitor of the Company, its
subsidiaries and affiliates or to any other person or corporation. In
consideration for the Company providing such Proprietary Information to the
Executive, the Executive agrees that all Proprietary Information divulged to the
Executive is in confidence and further agrees to keep all Proprietary
Information secret and confidential (except for such information which is or
becomes publicly available other than as a result of a breach by the Executive
of this provision) without limitation in time. In view of the nature of the
Executive’s employment and the Proprietary Information the Executive has
acquired during the course of such employment, the Executive likewise agrees
that the Company, its subsidiaries and affiliates would be irreparably harmed by
any disclosure of Proprietary Information in violation of the terms of this
paragraph and that the Company, its subsidiaries and affiliates shall therefore
be entitled to preliminary and/or permanent injunctive relief prohibiting the
Executive from engaging in any activity or threatened activity in violation of
the terms of this Section and to any other relief available to them. Inquiries
regarding whether specific information constitutes Proprietary Information shall
be directed to the Board, provided that the Company shall not unreasonably
classify information as Proprietary Information.
11.    Non-Solicitation of Employees. The Executive recognizes that he will be
provided confidential information about other employees of the Company, its
subsidiaries and affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
customers of the Company, its subsidiaries and affiliates and recognizes that
such information is not generally known, is of substantial value to the Company,
its subsidiaries and affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by him because of his
business position with the Company, its subsidiaries and affiliates.
Accordingly, in consideration of the Proprietary Information and other benefits
provided to the Executive under this Agreement, the Executive agrees that,
during the Employment Period and for the Restricted Period (as defined in
Section 12), he will not, directly or indirectly, solicit or recruit any
employee of the Company, its subsidiaries or affiliates on whose behalf he is
acting as an agent, representative or employee and that he will not convey any
such confidential information or trade secrets about other employees of the
Company, its subsidiaries and affiliates to any other person; provided, however,
that it shall not constitute a solicitation or recruitment of employment in
violation of this Section to discuss employment opportunities with any employee
of the Company, its subsidiaries or affiliates who has either first contacted
the Executive or regarding whose employment the Executive has discussed with and
received the written approval of the Chairman of the Board prior to making such
solicitation or recruitment In view of the nature of the Executive’s employment
with the Company, the Executive likewise agrees that the Company, its
subsidiaries and affiliates would be irreparably harmed by any solicitation or
recruitment in violation of the terms of this paragraph and that the Company,
its subsidiaries and affiliates shall therefore be entitled to preliminary
and/or permanent injunctive relief prohibiting the Executive from engaging in
any activity or threatened activity in violation of the terms of this Section
and to any other relief available to them.
12.    Noncompetition.
(a)    In consideration for the Company’s providing the Executive with
Confidential Information during the Employment Period and the other benefits
provided by this Agreement, the Executive agrees that while employed by the
Company and for the Restricted Period (as defined below), the Executive shall
not, unless the Executive receives the prior written consent of the Board, own
an interest in, manage, operate, join, control, lend money or render financial



--------------------------------------------------------------------------------



or other assistance to or participate in or be connected with, as an officer,
employee, partner, stockholder, consultant or otherwise, any person that
competes with the Company or the MLP and its affiliates in Restricted Business
(as such term is defined in the Omnibus Agreement, dated the date hereof, among
the Company, the MLP, the Heritage Group and the other parties named therein);
provided, however, that following any termination of employment the foregoing
restriction shall apply only to those areas where the Company and the MLP and
its affiliates are actually doing business on the date of such termination of
employment. The Restricted Period shall be the one-year period following the
termination of the Executive’s employment.
(b)    The Executive has carefully read and considered the provisions of this
Section 12 and, having done so, agrees that the restrictions set forth in this
Section 12 (including the Restricted Period, scope of activity to be restrained
and the geographical scope) are fair and reasonable and are reasonably required
for the protection of the interests of the Company, its officers, directors,
employees, creditors and shareholders. The Executive understands that the
restrictions contained in this Section 12 may limit his ability to engage in a
business similar to the Company’s or the MLP’s business, but acknowledges that
he will receive sufficiently high remuneration and other benefits from the
Company hereunder to justify such restrictions.
(c)    It is specifically agreed that the Restricted Period following
termination of employment, during which the agreements and covenants of the
Executive made in Sections 11 and 12 shall be effective, shall be computed by
excluding from such computation any time which the Executive is in violation of
the provisions of such Sections.
(d)    In the event that any provision of this Section 12 relating to the
Restricted Period and/or the areas of restriction shall be declared by a court
of competent jurisdiction to exceed the maximum time period or areas such court
deems reasonable and enforceable, the Restricted Period and/or areas of
restriction deemed reasonable and enforceable by the court shall become and
thereafter be the maximum time period and/or areas.
13.    Legal Fees. The Company shall promptly pay all legal fees and expenses
(including, without limitation, fees and expenses in connection with any
arbitration) incurred by the Executive in disputing in good faith any issue
arising under this Agreement relating to the termination of the Executive’s
employment or in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement.
14.    Successors.
(a)    Assignment by the Executive. This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.
(b)    Successors and Assigns of Company. This Agreement shall inure to the
benefit of and be binding upon the Company, its successors and assigns.
(c)    Assumption. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree in writing prior to such succession to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. A copy of such
agreement shall be furnished to the Executive. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its businesses and/or assets as aforesaid that assumes and agrees to perform
this Agreement by operation of law or otherwise. Any failure of the Company to
timely obtain such agreement in form and substance reasonably satisfactory to
the Executive shall be a material breach of this Agreement.
15.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana, without reference to its
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended, modified, repealed,



--------------------------------------------------------------------------------



waived, extended or discharged, except by an agreement in writing signed by the
party against whom enforcement of such amendment, modification, repeal, waiver,
extension or discharge is sought. No person, other than pursuant to a resolution
of the Board or a committee thereof, shall have authority on behalf of the
Company to agree to amend, modify, repeal, waive, extend or discharge any
provision of this Agreement or anything in reference thereto.
(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed, in
either case, to the Company’s headquarters or to such other address as either
party shall have furnished to the other in writing in accordance herewith.
Notices and communications shall be effective when actually received by the
addressee.
(c)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(d)    Taxes. The Company may withhold from any amounts payable or benefits
provided under this Agreement such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
(e)    No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right that the Executive or the Company may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 5 of this Agreement,
shall not be deemed to constitute a waiver thereof.
(f)    Entire Agreement; Effect on MLP Equity Awards. This instrument contains
the entire agreement of the Executive and the Company with respect to the
subject matter hereof except for the agreements evidenced by the indemnification
provisions included in the Company’s limited liability company agreement (as
being amended and restated concurrently with the initial public offering of the
MLP) and the indemnification provisions and the registration rights provisions
included in the agreement of limited partnership of the MLP (as being amended
and restated concurrently with its initial public offering), all of which
provisions are intended to benefit the Executive and which the Company agrees
may be enforced by him, regardless of whether he is a party thereto (the
“Related Agreements”), and all promises, representations, understandings,
arrangements, prior and contemporaneous agreements (written or oral) between the
parties with respect to the subject matter hereof (other than the Related
Agreements), are terminated hereby. The provisions of this Agreement concerning
the accelerated vesting of MLP equity-based awards shall be incorporated by
reference into any such grants made after the Effective Date; the intent of the
parties being that, in the event of any language in any plan or award agreement
in conflict herewith or to the contrary, the terms of this Agreement shall
control as to the vesting of MLP equity-based awards granted to the Executive.
IN WITNESS WHEREOF, the Executive and the Company have caused this Agreement to
be executed effective for all purposes as of the Amendment Date.



--------------------------------------------------------------------------------



 
 
 
 
 
 
 
 
 
CALUMET GP, LLC
 
 
 
 
 
 
 
 
 
By:
 
/s/ R. Patrick Murray, II
 
 
 
 
 
 
 
 
 
 
 
 
 
Name: R. Patrick Murray, II
 
 
 
 
 
 
Title: Executive Vice President, Chief Financial Officer and Secretary
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
 
/s/ F. William Grube
 
 
 
 
 
 
 
 
 
 
 
 
 
F. William Grube






--------------------------------------------------------------------------------





Attachment A
WAIVER AND RELEASE AGREEMENT
This Waiver and Release Agreement (the “Agreement”) is between Calumet GP, LLC,
a Delaware limited liability company (“Company”), and F. William Grube
(“Executive”), as provided pursuant to that amended and restated employment
agreement between Executive and Company dated December 31, 2015 (the “Employment
Agreement”) and attached hereto as Attachment A.
WHEREAS, Executive’s employment with Company is being terminated; and
WHEREAS, Executive will be paid certain severance benefits in exchange for his
release and waiver of his claims against the Company Releasees (as defined
below) pursuant to this Agreement;
NOW, THEREFORE, the parties agree to the following.
1.    Complete Release and Other Consideration from Executive. In exchange for
the severance benefits provided under Section 2 of this Agreement, Executive
agrees as follows:
(c)     Complete Release. On behalf of Executive and Executive’s heirs and
assigns, Executive fully releases Company and its direct and indirect, past
present and future, parents, subsidiaries, affiliates (including, without
limitation, Calumet Specialty Products Partners, L.P.), divisions, predecessors,
successors, and assigns, and, with respect to all such entities, their partners,
members, shareholders, owners, officers, directors, attorneys, agents,
representatives and employees (collectively, the “Company Releasees”), from any
and all claims, demands, damages, losses, expenses, liabilities and causes of
action (including claims for attorneys’ fees) of any kind and character
(collectively, “Claims”), known or unknown, that Executive, his heirs,
executors, administrators, and assigns may have or may claim to have against any
of the Company Releasees based upon facts occurring on or prior to the date
Executive signs this Agreement, including but not limited to any claims arising
out of or in any way connected with or based upon Executive’s employment
relationship with and service as an employee, officer or director of Company or
any Company Releasee, and the termination of such relationship or service (the
“Release”). This Release includes, without limitation, any claims arising out of
any contract (express or implied); any tort (whether based on negligence, gross
negligence, or intentional conduct); or any federal, state, or local law,
including, without limitation, the Age Discrimination in Employment Act and the
Employee Retirement Income Security Act (“ERISA”), other than benefits that
Executive is entitled to under the terms of an ERISA plan. This Release does not
include (i) any claims under the Age Discrimination in Employment Act that may
arise after the date this Agreement is executed by Executive, (ii) any claims
that the Executive may have against the Company in respect of the Company’s
Continuing Obligations (as defined in Section 4) to the Executive (regardless of
when such claims may arise) under the agreements referenced in Section 4, or
(iii) any claims that the Executive may have to receive distributions or
otherwise exercise the rights of a holder of securities issued by the Company or
of Calumet Specialty Products Partners, L.P. or of any other Company Releasee
(except that Executive covenants with Company and the Company Releasees not to
bring any claim against any of them in respect of Executive’s securities that
are based on any alleged violation of federal or state securities law or breach
of fiduciary duty arising before the date that the Executive signs this
Agreement. Executive understands that this is a full and final release, with
limitation, all known, unknown and suspected Claims (other than described in the
preceding sentence) he may have against any of the Company Releasees.
(d)    Confidentiality. Except as may be required by law or court order or as
may be necessary in an action arising out of this Agreement, Executive agrees
not to disclose the existence or terms of this Agreement to anyone other than
Executive’s immediate family, attorneys, tax advisors, and financial counselors,
provided that Executive first informs them of this confidentiality clause and
secures their agreement to be bound by it. Executive understands and



--------------------------------------------------------------------------------



agrees that a breach of this confidentiality provision by any of these
authorized persons will be deemed a material breach of this Agreement by
Executive.
(e)    Lawsuits. Executive agrees not to bring or join any lawsuit against any
of the Company Releasees in any court (except as necessary to protect
Executive’s rights under this Agreement or with respect to Executive’s entry
into this Agreement) relating to Executive’s employment, events occurring during
Executive’s employment or the termination of Executive’s employment. Executive
represents that, as of the effective date of this Agreement, Executive has not
brought or joined any lawsuit or filed any charge or claim against any of the
Company Releasees in any court or before any government agency. If Executive
brings or joins any lawsuit against any of the Company Releasees in any court
(except as necessary to protect Executive’s rights under this Agreement or with
respect to Executive’s entry into this Agreement) relating to Executive’s
employment, events occurring during Executive’s employment or the termination of
Executive’s employment, and Executive is the prevailing party in such lawsuit,
Executive shall be obligated to return to the Company all amounts paid to
Executive as benefits under this Agreement, to the extent permitted under
applicable law and ordered by the court. Further, if any Company Releasee is the
prevailing party in any lawsuit Executive brings against such Company Releasee
relating to Executive’s employment that has been waived in this Agreement, to
the extent permitted by applicable law (such as if Executive’s claims are found
to be brought in bad faith), Executive agrees to pay all costs and expenses
incurred by such person or entity, including reasonable attorneys’ fees, in
defending against such lawsuit.
This Agreement is not intended to indicate that any Claims exist or that, if
they do exist, they are meritorious. Rather, Executive is simply agreeing that,
in return for the Company’s payment and vesting of benefits provided by this
Agreement, any and all potential Claims that Executive may have against the
Company Releasees, regardless of whether they actually exist, are expressly
settled, compromised and waived. By signing this Agreement, Executive and the
Company Releasees are bound by it. Anyone who succeeds to Executive’s rights and
responsibilities, such as heirs or the executor of Executive’s estate, is also
bound by this Agreement. The waiver and release provisions of this Agreement do
not apply to any rights or claims that may arise after its effective date. This
Release also applies to any claims brought by any person or agency or class
action under which Executive may have a right or benefit.
2.    Consideration from Company. In exchange for Executive’s obligations under
this Agreement, the Company shall pay Executive those severance payments and
benefits described in Section 6(a) of the Employment Agreement, which are
incorporated herein by reference and made a part of this Agreement. Executive
acknowledges that Executive is not otherwise entitled to receive such severance
payments and benefits, these severance payments and benefits are conditioned on
Executive’s compliance with the terms of this Agreement and the Employment
Agreement. Executive acknowledges and agrees that Company will withhold any
taxes required by applicable law from the severance payments and benefits.
3.    Right to Consult an Attorney; Period of Review. Executive is encouraged to
consult with an attorney before signing this Agreement. From the date this
Agreement is first presented to Executive, Executive will have 21 [45, if
applicable] days in which to review this Agreement. Executive may use as little
or much of this 21 [45]-day review period as Executive chooses.
4.    Entire Agreement; Amendment; Continuing Obligations. This Agreement and
the Employment Agreement together contain the entire agreement of the parties
with respect to the termination of Executive’s employment and the other matters
covered herein and therein; moreover, this Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
parties hereto concerning the subject matter hereof. This Agreement may be
amended, waived or terminated only by a written instrument executed by both
parties hereto. Executive hereby reaffirms and agrees to continue to abide by
all of Executive’s continuing obligations under Sections 9 through 12 of the
Employment Agreement, and the Company hereby reaffirms and agrees to continue to
abide by all of the Company’s continuing obligations to the Executive under the
indemnification provisions of the Company’s



--------------------------------------------------------------------------------



limited liability company agreement (as amended through the date hereof), of
which the Executive is an intended beneficiary who is entitled to enforce the
same, and to cause Calumet Specialty Products Partners, L.P. (“Calumet”) to
continue to abide by the continuing obligations of Calumet to the Executive
under the indemnification provisions and the registration rights provisions of
the agreement of limited partnership of Calumet (as amended through the date
hereof), of which the Executive is an intended beneficiary who is entitled to
enforce the same (such obligations of the Company and of Calumet being referred
to herein as the “Continuing Obligations”).
5.    Revocation. Upon signing this Agreement, Executive will have 7 days to
revoke the Agreement. To properly revoke the Agreement, Company must receive
written notice of revocation from Executive by the close of business on the 7th
day after the date the Agreement is signed by Executive. Written notice must be
delivered pursuant to Section 15 of the Employment Agreement. Executive
understands that failure to revoke his acceptance of this Agreement within 7
days after the date he signs it will result in this Agreement being permanent
and irrevocable.
6.    Choice of Law. This Agreement will be governed in all respects by the laws
of the State of Indiana, without regard to its choice of law principles. This
Agreement is subject to the arbitration provisions in Section 9 of the
Employment Agreement.
7.    Effectiveness of Agreement. This Agreement will be effective, and the
severance payments and benefits provided in Section 6(a) of this Agreement will
be made and provided, only if Executive executes this Agreement within 21 [45]
days of receiving it and only if Executive does not revoke this Agreement under
Section 5 above.
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
Signature:
                                                                                                    
 
 
 
 
 
Date:



 
 
 
 
 
CALUMET GP, LLC
 
 
 
 
 
By:
                                                                                     
 
 
     Name:                                                                                
 
 
     Title:
                                                                                
 
 
 
 
 
Date:

 

